                 Case 5:19-cv-00834-DAE Document 27 Filed 03/09/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                   )
                                                     )
         Plaintiff,                                  )   Civil Case No. 5:19-cv-00834-DAE
                                                     )
v.                                                   )
                                                     )
JOHN DOE infringer using                             )
IP address 70.121.72.191,                            )
                                                     )
         Defendant.                                  )
                                                     )

                                            JOINT ADR REPORT

            Pursuant to Local Rule CV-88 and the Court’s Scheduling Order, Plaintiff Malibu Media,

     LLC (“Plaintiff”) and Defendant John Doe infringer using IP address 70.121.72.191

     (“Defendant”) file this Joint Alternative Dispute Resolution Report:

            1.        Status of settlement negotiations. Plaintiff’s counsel has submitted a written

     settlement demand to Defendant’s counsel, and Defendant’s counsel has submitted a written

     response and counter-offer to Plaintiff’s counsel. The parties are currently attempting to reach

     resolution through discussions between counsel.

            2.        Identity of persons responsible for settlement negotiations for each party. Plaintiff’s

     counsel, Paul S. Beik, is responsible for settlement negotiations for Plaintiff, and Defendant’s

     counsel, JT Morris, is responsible for settlement negotiations for Defendant.

            3.        Evaluation of whether alternative dispute resolution is appropriate in this case. At

     this time, the parties do not believe that this case is ready for mediation but will reevaluate their

     positions following discovery and/or the Court’s ruling on any dispositive motions. At the

     appropriate time, the parties agree that mediation would be the preferred method of ADR. At this




                                                                                                    PAGE 1 OF 2
           Case 5:19-cv-00834-DAE Document 27 Filed 03/09/20 Page 2 of 2



  time, the parties and their counsel believe that they will be able to mutually agree upon a specific

  mediator and date for any mediation in this case.

  Dated: March 9, 2020                                Respectfully submitted,

/s/ Paul S. Beik                               /s/ JT Morris
Paul S. Beik                                   JT Morris, Esq.
Texas Bar No. 24054444                         1105 Nueces Street
BEIK LAW FIRM, PLLC                            Austin, TX 78701
8100 Washington Ave., Suite 1000               Telephone: (512) 717-5275
Houston, TX 77007                              Email: jt@jtmorrislaw.com
T: 713-869-6975                                ATTORNEY FOR DEFENDANT
F: 713-868-2262
E-mail: paul@beiklaw.com
ATTORNEY FOR PLAINTIFF




                                                                                              PAGE 2 OF 2
